DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,766,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a bag with various layers, perforations and a cover on a front portion of the bag.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-15, 17, 20-22 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenigkramer (US 2010/0209026) in view of Diplock (US 6,431,752).
Regarding claim 1, Koenigkramer discloses a bag comprising a first wall (12) and a second wall (14), each of the first wall and second wall having an interior surface, an exterior surface, a top edge and a bottom edge, and comprising a first layer and a second layer ([0014]), wherein the first layer comprises woven strips ([0014]) comprising oriented polypropylene ([0014]), and the second layer ([0014]) comprises a film comprising oriented polypropylene ([0014]), wherein the first layer and second layer are laminated together, and wherein the top edge of the first wall and the top edge of the second wall are adapted to be heat sealed together to form a top end of the bag, and the bottom edge of the first wall and the bottom edge of the second wall are adapted to be heat sealed together to form a bottom end of the bag, wherein said bag is adapted to hold at least ten pounds ([0014]) by weight of at least one filling material, and wherein said bag can be opened by pulling the cover from the plurality of cuts, perforations, or a combination thereof. See Figs. 1-3. Koenigkramer discloses cuts (24) and cover (42), but not as claimed. 
Diplock, which is drawn to a bag for bulk items (col. 3, ll. 38-42), discloses a bag that further comprises a plurality of cuts (226), perforations, or a combination thereof, wherein said plurality of cuts, perforations, or a combination thereof, define a row extending a distance of at least ten percent across a first wall of the bag, wherein the row is not located on the top end or bottom end of the bag, wherein each of the plurality of cuts, perforations, or combination thereof, extends at least partially through a first layer and a second layer of the first wall of the bag, and a cover (234) covering at least the plurality of cuts, perforations, or a combination thereof. See Figs. 1-2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the perforated lines and cover of Koenigkramer for that of Diplock’s in order to facilitate opening and allow for re-sealing. 
Regarding claim 2, the cover further comprises a pull tab (corner of 234) at one end thereof and the bag is adapted to be opened by pulling on the pull tab. See Diplock, Fig. 2.
Regarding claims 6-12, 18 and 19, Koenigkramer, as modified above, sufficiently discloses the claimed invention. See Figs. 1-3 and [0014]. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cuts be shaped as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 
Regarding claim 13, Koenigkramer, as modified above, sufficiently discloses the cover comprising a piece of tape (at 234). See Diplock, Fig. 2.
Regarding claim 14, Koenigkramer sufficiently discloses the claimed invention. See [0014]. 
Regarding claims 15 and 26, Koenigkramer discloses a bag comprising: a front wall, a back wall, a first side wall, and a second side wall, each having an interior surface, an exterior surface, a top edge, and a bottom edge, wherein the front wall and the back wall each having a first layer, a second layer, and a third layer, and wherein the first layer comprises woven strips comprises oriented polypropylene, the second layer comprises a film comprising oriented polypropylene, and the third layer comprises a film comprising oriented polypropylene, wherein the second layer laminates the first layer and third layer together, and wherein the top edge of the front wall, the top edge of the first side wall, the top edge of the second side wall, and the top edge of the back wall are adapted to be heat sealed together to form a top end of the bag, and the bottom edge of the front wall, the bottom edge of the first side wall, the bottom edge of the second side wall, and the bottom edge of the back wall are adapted to be heat sealed together to form a bottom end of the bag. See Figs. 1-3 and [0014]. Koenigkramer discloses cuts (24) and cover (42), but not as claimed. 
Diplock, which is drawn to a bag, discloses the bag comprising; a plurality of perforations (226), wherein each of the perforations penetrates at least partially through the first layer of the bag, wherein the plurality of perforations are located on the front wall of the bag or the back wall of the bag, and not on the top end or bottom end of the bag, and wherein the plurality of perforations define a line, and a cover (234). See Figs. 1-2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the perforated lines and cover of Koenigkramer for that of Diplock’s in order to facilitate opening and allow for re-sealing. 
Regarding claims 17 and 27, Koenigkramer discloses a bag comprising: a front wall, a back wall, a first side wall, and a second side wall, each having an interior surface, an exterior surface, a top edge, and a bottom edge, wherein the front wall, back wall, first side wall, and second side wall each comprise a laminate consisting of a first layer, a second layer, and a third layer, wherein the first layer comprises woven strips consisting of oriented polypropylene, the second layer consists of a film comprising oriented polypropylene, the third layer consists of a film comprising oriented polypropylene, and the first layer is laminated to the second layer by the third layer, and wherein the top edge of the front wall, the top edge of the first side wall, the top edge of the second side wall, and the top edge of the back wall are adapted to be heat sealed together to form a top end of the bag, and the bottom edge of the front wall, the bottom edge of the first side wall, the bottom edge of the second side wall, and the bottom edge of the back wall are adapted to be heat sealed together to form a bottom end of the bag, and wherein said bag is adapted to hold at least ten pounds by weight of at least one filling material. See Figs. 1-3 and [0014]. Koenigkramer discloses cuts (24) and cover (42), but not as claimed. 
Diplock, which is drawn to a bag, discloses the bag comprising a plurality of perforations (226) which define at least one line extending at least ten percent of a distance across the front wall or back wall of the bag, wherein each of the plurality of perforations penetrates at least partially through at least the first layer, and the plurality of perforations are located proximal the top end or the bottom end of the bag but not on the top end or bottom end, respectively, of the bag, and wherein the plurality of perforations define a line, and a cover (234). See Figs. 1-2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the perforated lines and cover of Koenigkramer for that of Diplock’s in order to facilitate opening and allow for re-sealing. 
 Regarding claims 20 and 21, Koenigkramer sufficiently discloses the claimed invention. See [0014]. 
Regarding claims 22 and 28, Koenigkramer discloses a bag comprising: a first wall, a second wall, each having a top edge and a bottom edge, wherein said first wall and said second wall each comprise a laminate comprising a first layer comprising woven strips consisting of polypropylene, and a second layer consisting of a film comprising polypropylene, and wherein the top edge of the first wall and the top edge of the second wall are adapted to be heat sealed together to form a top end of the bag, and the bottom edge of the first wall and the bottom edge of the second wall are adapted to be heat sealed together to form a bottom end of the bag. See Figs. 1-3 and [0014]. Koenigkramer discloses cuts (24) and cover (42), but not as claimed. 
Diplock, which is drawn to a bag, discloses wherein said bag further comprises a plurality of perforations (226), wherein said plurality of perforations define a row extending a distance of at least ten percent across the first wall of the bag, and the row is not located on the top end or bottom end of the bag, wherein each of the plurality of perforations extends at least partially through the first wall of the bag. See Figs. 1-2. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the perforated lines and cover of Koenigkramer for that of Diplock’s in order to facilitate opening and allow for re-sealing. 

Claims 3-5 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenigkramer and Diplock as applied above in further view of Floyd, Jr. (US 2007/0104905).
Regarding claims 3 and 23-25, Koenigkramer, as modified above, discloses the bag is adapted to be opened by pulling on a pull tab, but does not disclose at least a portion of the first wall comprising printing or graphics. Floyd, which is drawn to a bag, discloses a first wall comprising printing or graphics. See [0013]. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to use a layer with printing or graphics, as disclosed by Floyd, on the bag of Koenigkramer in order to convey a message to a user.
Regarding claims 4 and 5, Koenigkramer discloses using multiple layers, but in the case that it does not disclose a third layer as claimed, Floyd discloses a third layer, wherein the third layer consists of a polypropylene (44”). See Fig. 5 and 4§[0013]- [0015]. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to use a third layer, as disclosed by Floyd, on the bag of Koenigkramer in order to improve graphic and printing capabilities on the bag. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed materials in order to have flexibly yet strong bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenigkramer and Diplock as applied above in further view of Floyd, Jr. (US 2007/0104905).
Regarding claim 16, Koenigkramer does not disclose the wall as claimed. Bannister, which is drawn to a bag, discloses at least a portion of a front wall or a back wall projecting beyond a corresponding portion of the other, thereby defining a pinch bottom bag. See Abstract and Fig. 3. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have a wall of Koenigkramer project as disclosed by Bannister in order to create a pinch bag capable of being securely sealed at its ends.

Response to Arguments
Applicant’s arguments, filed 7/5/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Diplock. See above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734